Citation Nr: 0736936	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-00 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
compensation benefits in the calculated amount of $6,726.83.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to April 1970 and from July 1976 to September 
1994.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 (notice mailed in 
September 2002) decision by the Reno, Nevada Department of 
Veterans Affairs (VA) Regional Office's (RO) Committee on 
Waivers and Compromises (Committee), denying waiver of 
recovery of a $4,641.83 overpayment of VA compensation 
benefits for the period from July 1976 to April 1981, and 
from a December 2002 determination that payment of VA 
compensation from May 1, 2002 to May 31, 2002, prior to an 
adjustment of military retired pay for such compensation had 
resulted in a further overpayment in the amount of $2,085.  
In January 2004, the veteran appeared at a hearing before a 
member of the Committee.  A transcript of the hearing is of 
record.  The case was before the Board in August 2006 when it 
found that the debt was properly created and that there was 
no statutory bar to waiver of recovery of the veteran's 
indebtedness; the Board remanded for the Committee to 
consider whether recovery of the overpayment of compensation 
would be contrary to principles of equity and good 
conscience.


FINDINGS OF FACT

1. The veteran was at fault in the creation of the 
overpayment as he did not notify VA that he had returned to 
active duty or that he had received an extra month of 
military retirement pay; VA was not at fault in the creation 
of the overpayment.

2. There is no indication the veteran relinquished a valuable 
right or incurred a legal obligation in reliance upon the 
benefits received or that recovery of the assessed 
overpayment would result in undue financial hardship. 

3. The failure of the Government to insist upon its right to 
repayment of the overpayment would result in unjust 
enrichment of the veteran, inasmuch as he accepted benefits 
to which he was not entitled.

CONCLUSION OF LAW

Recovery of the overpayment debt would not be contrary to the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  In 
Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, does not apply to cases 
involving the waiver of recovery of overpayment claims.  
Therefore, the VCAA and its implementing regulations do not 
apply in this matter.  See Reyes v. Nicholson, 21 Vet. App. 
370, 379-80 (2007) (noting that the Court has consistently 
held that the VCAA notice provisions do not apply to waiver 
of overpayment claims). 

In May and December 2002 letters, the RO advised the veteran 
of the bases for the determinations made.  Additionally, 
January and February 2007 letters notified the veteran of the 
legal criteria governing waivers of overpayment and asked him 
to submit a Financial Status Report (FSR).

B.	Factual Background, Legal Criteria, and Analysis

The standard of "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963(a).  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:

1. Fault of the debtor. Whether the actions of the debtor 
contributed to the creation of the debt. 
2. Balancing of faults. Weighing of the fault of the debtor 
against that of VA. 
3. Undue hardship. Whether collection would deprive the 
debtor or family of basic necessities. 
4. Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended. 
5. Unjust enrichment. Whether failure to make restitution 
would result in unfair gain to the debtor. 
6. Changing position to one's detriment. Whether reliance on 
VA benefits resulted in relinquishment of a valuable right or 
the incurrence of a legal obligation. 

38 C.F.R. § 1.965(a).

Most of the critical facts in this case are straight-forward, 
and are not in dispute.  In August 1970, the veteran was 
awarded VA compensation for residuals of a gunshot wound to 
the chest and abdomen, rated 20 percent.  The September 1970 
notification of award (VA Form 21-6782) advised him of 
certain conditions that affected his right to receive 
payments; one being that re-entrance into active military or 
naval service might affect his payments and that he must 
immediately notify the VA of any such change.  In July 1976, 
he returned to active duty; he did not advise VA of this 
status change, and compensation benefit checks continued to 
be mailed to his address of record.  In July 1981, the VA was 
notified that two benefit checks sent to the veteran were 
returned and canceled as undeliverable.  A request was made 
to the Postmaster regarding a forwarding address and no 
response was received.  In November 1981, after the veteran's 
account had been in suspense for six months, the VA 
terminated his award effective May 1981 for the reason 
"whereabouts unknown".  

In October 2000, the veteran filed a claim for reevaluation 
of his service-connected disability and for "new 
disabilities while in the U. S. Army."  
A certification from the National Personnel Records Center 
(NPRC) and a DD Form 214 verify the veteran re-enlisted in 
the Army in July 1976 and retired from active duty in 
September 1994.  

A May 2002 letter from VA notified the veteran an overpayment 
had been created in his account for $4,641.83 (for payments 
of compensation from July 1976 to April 1981) because he had 
returned to active duty in July 1976.  

In a May 2002 statement, the veteran disagreed with the 
amount of overpayment and requested a waiver because of undue 
financial hardship.  He contended that in September 1976 he 
signed a waiver so he would not receive payments from the VA, 
and for eighteen months did not cash the checks he received.  
He also states that in 1976 he talked to a VA counselor over 
the phone and was told he should cash the checks and VA would 
deal with the overpayment later.  So, he cashed the checks 
for an unspecified period of time.  

An August 2002 decision by the Committee denied waiver of 
recovery of an overpayment of $4,641.83 on the basis that 
recovery of the debt would not be against equity and good 
conscience.  In reaching this decision, a finding was not 
made regarding financial hardship because the veteran had not 
submitted a Financial Status Report (FSR).

A September 2002 computer printout indicates a letter was 
written to the veteran informing him that his benefits were 
being reduced for the period of May 1, 2002 to May 31, 2002 
because the military did not adjust his retired pay until 
June 1, 2002.  A letter/decision to this effect was issued in 
December 2002.  This created a further overpayment of 
$2,085.00

In his November 2002 notice of disagreement with the denial 
of waiver of overpayment, the veteran stated that recovery of 
the overpayment would cause him undue financial hardship 
because the only income he had was his VA disability 
compensation benefits.  He disputed the amount of 
overpayment, alleging he did not receive any checks after May 
1978 when his mother moved, and did not cash many of the 
checks he received prior to that month.  
At the January 2004 hearing, the veteran testified he spoke 
to VA employees at Fort Campbell, Kentucky and in New York 
who told him to continue cashing the checks he was receiving, 
because VA would adjust for overpayment later.  He said he 
stopped cashing the checks after a while, but continued to 
receive them.  He indicated that when he returned to active 
duty he completed a disability waiver form, because of his 
service-connected residuals of a gunshot wound, which the 
military was supposed to forward to VA.  He also reported 
that VA had already recouped the debt and that he just wanted 
VA to return a portion of the repaid debt to him, since he 
believed he had to pay back too much money.

Regarding debtor and VA fault in creation of the overpayment, 
the Board finds that the veteran largely contributed to the 
creation of the overpayment at issue, because he did not 
notify VA that he had reentered service or that he was 
receiving an extra month of military retirement pay.  The law 
specifically prohibits compensation benefits for any period 
during which a person receives active or retired service pay, 
and provides for indebtedness offset.  38 U.S.C.A. §§ 5304, 
5314.  It is not in dispute that the veteran received active 
duty pay from July 1976 to April 1981.  He likewise does not 
dispute that VA issued compensation benefit checks for that 
time period, and mailed them to his address of record.  
Furthermore, he does not dispute that he received 
compensation for the period (from May 1, 2002 through May 31, 
2002) during which his retired pay was not adjusted for such 
compensation.  Consequently, he received benefits that he was 
not entitled to receive.  Hence, the Board finds that the 
veteran was at fault in creating the overpayment at issue.  

The veteran alleges that VA bears some fault in the creation 
of the $4,641.83 portion of the overpayment, because VA 
employees told him to continue cashing the checks shortly 
after he re-entered service and that VA would adjust the 
overpayment later.  He has also said that after a period of 
time he stopped negotiating the checks and that after his 
mother moved in May 1978 he did not receive or deposit any 
checks.  However, the record does not support his arguments.  
There is no evidence, such as a Report of Contact, that the 
veteran ever contacted VA about his return to active duty and 
no indication that any VA employee ever told him that it was 
okay for him to continue cashing his compensation checks.  In 
fact, the record reflects that the veteran did not contact VA 
during the period from February 1976 (when he submitted a 
change of address form) until October 2000 (when he filed a 
new claim for benefits).  As noted, the September 1970 letter 
notified him that it was his responsibility to report 
anything, including re-entrance into active military service, 
which might affect his compensation payments.  While he 
testified that he filled out a disability waiver form that 
the military was supposed to send to VA upon his re-entrance 
into service, it was not the military's responsibility to 
inform VA that the veteran had re-entrered service.  
Additionally, while he alleges that his mother moved in May 
1978 and that he definitely stopped receiving checks at that 
time, the record shows that the checks were not returned as 
undeliverable until May 1981.  Hence, it appears that the 
checks were still being received until that date.  The Court 
has held that in the absence of clear evidence to the 
contrary, the law presumes the regularity of the 
administrative process.  YT v. Brown, 9 Vet. App. 195 (1996); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62 (1992)).  The Court has 
specifically held that a statement by a claimant, standing 
alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  Here, the record does not 
contain any evidence that VA was aware prior to May 1981 that 
the veteran had returned to active military service.  His 
statements alone that he had called VA and been told to 
continue cashing his checks are insufficient to rebut the 
presumption of regularity in the administrative process.  YT, 
9 Vet. App. at 199.  

The record also does not show VA fault regarding the $2085.00 
portion of the debt as VA adjusted the veteran's pay as soon 
as it discovered that he was receiving an extra month of 
retirement pay.  The veteran has not alleged VA fault 
regarding this portion of the overpayment.

As to the element of "undue financial hardship," a finding 
of financial hardship is justified if the collection of the 
indebtedness would deprive the appellant of food, clothing, 
shelter, or other basic necessities.  To date, the veteran 
has not submitted an FSR, even though he has been asked to do 
so several times.  At the January 2004 hearing his 
representative stated that they would be submitting an FSR; 
none was received.  Thus, there is no evidence that repayment 
of the overpayment would result in financial hardship.  The 
veteran submitted a bank statement from June 2002 that shows 
his only income during that month was his VA disability 
compensation benefits; it does not contain the further 
information necessary for a hardship determination (and 
sought in a FSR).  It should be noted that the Government is 
entitled to the same consideration as other creditors or 
potential creditors.  As the veteran has not provided 
information showing financial hardship, the Board has no 
choice but to conclude that recovery of the overpayment in 
reasonable installments would not deprive him of the basic 
necessities of life or result in undue financial hardship.  
[It is also noteworthy that at the January 2004 hearing, the 
veteran indicated that he had fully repaid the debt.]

As to whether collection of the debt would defeat the purpose 
of the benefit and whether failure to collect would cause 
unjust enrichment to the debtor, the veteran clearly received 
benefits he was not entitled to receive from July 1976 to May 
1981 and for the month of May 2002; recovery of the debt 
would not defeat the intended purpose of the benefits.  The 
failure by the veteran to make restitution would result in an 
unfair gain to him.  Likewise, there is no indication that 
the veteran's reliance on VA compensation benefits resulted 
in relinquishment of a valuable right or caused him to incur 
a legal obligation.

Weighing all the factors considered above, the Board 
concludes that the facts in this appeal do not demonstrate 
that recovery of the overpayment of $6,726.83 was against 
equity and good conscience, and waiver of recovery of the 
overpayment must be denied.


ORDER

Entitlement to waiver of recovery of overpayment of VA 
compensation benefits in the calculated amount of $6,726.83 
is denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


